UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended March 31, 2008 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File No. 1 - 07109 SERVOTRONICS, INC. (Exact name of registrant as specified in its charter) Delaware 16-0837866 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 1110 Maple Street, Elma, New York 14059-0300 (Address of principal executive offices) 716-655-5990 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X .No . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer oNon-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes: NoX Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 30, 2008 Common Stock, $.20 par value 2,281,102 - 1 - PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements (Unaudited) a)Consolidated balance sheets, March 31, 2008 and December 31, 2007 3 b)Consolidated statements of operations for the three months ended March 31, 2008 and 2007 4 c)Consolidated statements of cash flows for the three months ended March 31, 2008 and 2007 5 d)Notes to consolidated financial statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 - 2 - SERVOTRONICS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ($000’s omitted except share and per share data) March 31, December 31, 2008 2007 (Unaudited) Assets Current assets: Cash and cash equivalents $ 4,016 $ 4,879 Accounts receivable 4,970 4,570 Inventories 7,770 8,011 Deferred income taxes 411 411 Other assets 838 572 Total current assets 18,005 18,443 Property, plant and equipment, net 5,849 5,870 Other non-current assets 216 218 $ 24,070 $ 24,531 Liabilities and Shareholders’ Equity Current liabilities: Current portion of long-term debt $ 387 $ 387 Accounts payable 1,395 1,419 Accrued employee compensation and benefit costs 1,325 1,278 Accrued income taxes 247 489 Other accrued liabilities 371 298 Total current liabilities 3,725 3,871 Long-term debt 4,187 4,242 Deferred income taxes 412 412 Shareholders’ equity: Common stock, par value $.20; authorized 4,000,000 shares; issued 2,614,506 shares; outstanding 1,935,797 (1,933,797 – 2007) shares 523 523 Capital in excess of par value 13,033 13,033 Retained earnings 6,478 6,753 Accumulated other comprehensive loss (67) (67) 19,967 20,242 Employee stock ownership trust commitment (1,832) (1,832) Treasury stock, at cost 333,404 (335,404 – 2007) shares (2,389) (2,404) Total shareholders’ equity 15,746 16,006 $ 24,070 $ 24,531 See notes to consolidated financial statements -3 - SERVOTRONICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS ($000’s omitted except share and per share data) (Unaudited) Three Months Ended March 31, 2008 2007 Revenues $ 8,985 $ 6,530 Costs, expenses and other income: Cost of goods sold, exclusive of depreciation 6,468 5,117 Selling, general and administrative 1,023 911 Interest 47 62 Depreciation and amortization 140 139 Other income, net (38) (34) 7,640 6,195 Income before income tax provision 1,345 335 Income tax provision 492 131 Net income $ 853 $ 204 Income per share: Basic Net income per share $ 0.44 $ 0.1 Diluted Net income per share $ 0.4 $ 0.1 See notes to consolidated financial statements -4 - SERVOTRONICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS ($000’s omitted) (Unaudited) Three Months Ended March 31, 2008 2007 Cash flows related to operating activities: Net income $ 853 $ 204 Adjustments to reconcile net income to net cash provided by operating activities - Depreciation and amortization 140 139 Change in assets and liabilities - Accounts receivable (400) 213 Inventories 241 (401) Other assets (267) (157) Other non-current assets 2 24 Accounts payable (24) 278 Accrued employee compensation and benefit costs 47 165 Accrued income taxes (242) (31) Other accrued liabilities 73 (105) Net cash provided by operating activities 423 329 Cash flows related to investing activities: Capital expenditures - property, plant and equipment (119) (79) Net cash used in investing activities (119) (79) Cash flows related to financing activities: Principal payments on long-term debt (54) (54) Purchase of treasury shares - (303) Cash dividend (348) - Purchase of stock options (772) - Proceeds from exercise of stock options 7 - Net cash used in financing activities (1,167) (357) Net decrease in cash and cash equivalents (863) (107) Cash and cash equivalents at beginning of period 4,879 4,104 Cash and cash equivalents at end of period $ 4,016 $ 3,997 See notes to consolidated financial statements -5 - NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.Basis of presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. The accompanying consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary for a fair statement of the results for the interim periods presented.
